Exhibit 10.33

 

LEASE

 

 

BETWEEN

 

 

E-Point, LLC

as Landlord

 

 

AND

 

 

Enterprise Bank & Trust Company

as Tenant

 

 

 

 

DATED:  AS OF SEPTEMBER 15, 2004

 

--------------------------------------------------------------------------------


 

LEASE INDEX

 

SCHEDULE

 

 

 

1. 

DEMISE AND TERM

 

 

 

 

2. 

RENT

 

 

 

A.  Definitions

 

 

 

B.  Components of Rent

 

 

 

C.  Payment of Rent

 

 

 

 

 

3.

 

USE

 

 

 

 

 

4.

 

CONDITION OF PREMISES

 

 

 

 

 

5. 

SERVICES AND UTILITIES

 

 

 

A.  Landlord’s Services

 

 

 

B.  Special and Additional Usage

 

 

 

C.  Cooperation; Payment of Charges

 

 

 

D.  Failure, Stoppage or Interruption of Service

 

 

 

E.  Limitation and Unavailability of Service

 

 

 

F.  Telephone

 

 

 

G.  Access

 

 

 

H.  Electric Service Provider

 

 

 

 

 

6.

 RULES AND REGULATIONS

 

 

 

 

7. 

CERTAIN RIGHTS RESERVED TO LANDLORD

 

 

 

 

8. 

MAINTENANCE AND REPAIRS

 

 

 

 

9. 

ALTERATIONS

 

 

 

A.  Requirements

 

 

 

B.  Liens

 

 

 

 

 

10.

INSURANCE

 

 

 

 

11. 

WAIVER AND INDEMNITY

 

A.  Waiver

 

B.  Indemnity

 

 

 

 

 

12. 

FIRE AND CASUALTY

 

 

 

 

13.

CONDEMNATION

 

 

 

 

14.

 ASSIGNMENT AND SUBLETTING

 

A.  Landlord’s Consent

 

B.  Standards for Consent

 

C.  Recapture

 

D.  No Release

 

E.  Permitted Transfers

 

 

 

 

 

15. 

SURRENDER

 

 

--------------------------------------------------------------------------------


 

16. 

DEFAULTS AND REMEDIES

 

A.  Default

 

B.  Right of Re-Entry

 

C.  Reletting

 

D.  Termination of Lease

 

E.  Other Remedies

 

F.  Bankruptcy

 

G.  Waiver of Trial by Jury

 

 

 

 

 

17. 

HOLDING OVER

 

 

 

 

18. 

SECURITY DEPOSIT

 

 

 

 

19. 

PARKING

 

 

 

 

20. 

ESTOPPEL CERTIFICATES

 

 

 

 

21.

SUBORDINATION

 

 

 

 

22. 

QUIET ENJOYMENT

 

 

 

 

23. 

BROKER

 

 

 

 

24. 

NOTICES

 

 

 

 

25. 

MISCELLANEOUS

 

A.  Successors and Assigns

 

B.  Entire Agreement

 

C.  Time of Essence

 

D.  Execution and Delivery

 

E.  Severability

 

F.  Governing Law

 

G.  Attorney’s Fees

 

H.  Joint and Several Liability

 

I.  Force Majeure

 

J.  Captions

 

K.  No Waiver

 

L.  No Recording

 

M.  Limitation or Liability

 

N.  Financial Reports

 

O.  Telecommunications

 

P.  Load Bearing Capacity

 

Q.  General Provision

 

 

 

 

 

26.

FIRST OPTION TO EXTEND

 

 

 

 

27.

SECOND OPTION TO EXTEND

 

 

 

 

28.

THIRD OPTION TO EXTEND

 

 

 

 

29.

SIGNS

 

 

 

 

30.

LANDLORD’S IMPROVEMENTS

 

 

 

 

31.

REGUALTORY APPROVAL

 

 

2

--------------------------------------------------------------------------------


 

32.

SATELLITE DISH

 

 

 

 

TENANTS REVIEW OF LEASE AGREEMENT

 

 

 

EXHIBIT A – FLOOR PLAN

 

 

 

EXHIBIT B – RULES & REGULATIONS

 

 

 

EXHIBIT C – TENANT IMPROVEMENT WORK AGREEMENT

 

 

 

EXHIBIT D – FIRST AMENDMENT TO LEASE

 

 

3

--------------------------------------------------------------------------------


 

LEASE

 

THIS LEASE (this “Lease”) is made as of the                 day of July, 2004 by
and between E-POINT, LLC, a New Hampshire limited liability company having an
address of c/o INEX Capital & Growth Advisors, 40 Stark Street, Manchester, New
Hampshire 03101 (“Landlord”), and Enterprise Bank & Trust Company, a
Massachusetts registered corporation having an address at 222 Merrimack Street,
Lowell, Massachusetts  01852 (“Tenant”), for space in the buildings known as or
located at Eastpointe Plaza, Unit 101A/B, Salem, New Hampshire (such buildings,
together with the land upon which they are situated, being herein referred to as
the “Building”).  The following schedule (the “Schedule”) sets forth certain
basic terms of this Lease:

 

SCHEDULE

 

1.

 

Premises:

 

A portion of the first floor of the Building consisting of approximately 2,345
rentable square feet of floor area as shown cross-hatched on the Floor Plan
attached hereto as Exhibit A and incorporated herein by this reference.

 

 

 

 

 

2.

 

Annual Base Rent:

 

For Lease Months (as hereinafter defined) 1-12, $29,312.50 per year; for Lease
Months 13-24, $30,836.75 per year; for Lease Months 25-36, $32,478.25 per year.

 

 

 

 

 

3.

 

Monthly Base Rent:

 

for Lease Months 1-12, $2,442.71 per Lease Month; for Lease Months 13-24,
$2,569.73 per Lease Month; for Lease Months 25-36, $2,706.52 per Lease Month. 
As used herein, the phrase “Lease Month” shall mean each calendar month during
the Term (as hereinafter defined) (and if the Commencement Date does not occur
on the first day of a calendar month, the period from the Commencement Date to
the first day of the next calendar month shall be included in the first Lease
Month for purposes of determining the duration of the Term and the monthly Base
Rent rate applicable for such partial calendar month).

 

 

 

 

 

4.

 

Tenant’s Proportionate Share:

 

10.72% (which is the percentage obtained by dividing (a) the number of rentable
square feet of floor area in the Premises as stated above by (b) the 21,886
rentable square feet of floor area in the Building.  Landlord and Tenant
stipulate that the number of rentable square feet of floor area in the Premises
and

 

4

--------------------------------------------------------------------------------


 

 

 

 

 

in the Building as set forth above is conclusive and shall be binding upon them.

 

 

 

 

 

5.

 

Estimated Operating Expenses

 

$125,040 ($5.71 per rentable square feet of floor area in the Building.)

 

 

 

 

 

6.

 

Security Deposit:

 

$3,558.54.

 

 

 

 

 

7.

 

Broker:

 

None.

 

 

 

 

 

8.

 

Commencement Date:

 

The earlier of (a) the date on which Tenant receives approval to operate a bank
from the Massachusetts banking commission, the New Hampshire banking commission
and from the Federal Deposit Insurance Corporation or (b) September 15, 2004.

 

 

 

 

 

9.

 

Expiration Date:

 

The last day of the 36th full calendar month following the Commencement Date.

 

 

 

 

 

10.

 

Parking Facility(s):

 

The parking lot located at Eastpointe Plaza, 130 Main Street, Salem, New
Hampshire.  Landlord shall not diminish the number of existing parking spaces by
more than twenty-five percent (25%).

 

 

 

 

 

12.

 

Project:

 

Collectively, the Parking Facilities and the Building.

 

 

 

 

 

14.

 

Address of Landlord:

 

E-Point, LLC

 

 

 

 

c/o INEX Capital & Growth Advisors
40 Stark Street
Manchester, New Hampshire 03101
Attention:  Peter Milnes

 

 

 

 

 

 

 

 

 

With a copy in like manner to:

 

 

 

 

 

 

 

 

 

McLane, Graf, Raulerson & Middleton, PA
900 Elm Street
Manchester, New Hampshire 03105
Attention:  William V.A. Zorn

 

 

 

 

 

15.

 

Address of Tenant:

 

Enterprise Bank & Trust Company

 

 

 

 

222 Merrimack Street
Lowell, Massachusetts  01852
Attention:  Robert R. Gilman, EVP

 

5

--------------------------------------------------------------------------------


 

 

 

 

 

With a copy in like manner to:

 

 

 

 

 

 

 

 

 

Enterprise Bank & Trust Company222
Merrimack Street
Lowell, Massachusetts
01852Attention:  President

 

 

1.                                       DEMISE AND
TERM.                           Landlord hereby leases to Tenant and Tenant
leases from Landlord the premises (the “Premises”) described in Item 1 of the
Schedule, subject to the covenants and conditions set forth in this Lease, for a
term (the “Term”) commencing on the date (the “Commencement Date”) described in
Item 8 of the Schedule and expiring on the date (the “Expiration Date”)
described in Item 9 of the Schedule, unless terminated earlier as otherwise
provided in this Lease.  Tenant shall complete and furnish to Landlord, within
ten (10) days after the Commencement Date, the First Amendment to Lease attached
hereto as Exhibit “D”, which shall acknowledge the actual Commencement Date and
the Expiration Date.

 

Tenant shall have, as appurtenant to the Premises, the right to use in common
with others entitled thereto, subject to reasonable rules and regulations from
time to time made by Landlord:  (a) the common lobbies, hallways, stairways and
elevator(s) of the Building serving the Premises in common with others; (b) the
common walkways necessary to access to the Building, if any, and (c) the common
pipes, ducts, conduits, wires and appurtenant fixtures serving the Premises.

 

Notwithstanding anything herein to the contrary, all the perimeter walls of the
Premises except the interior surfaces thereof, any space in or adjacent to the
Premises used for shafts, stacks, pipes, conduits, wires and appurtenant
fixtures, fan rooms, ducts, electric or other utilities, sinks or other Building
facilities, and the use thereof, are expressly excluded from the Premises and
reserved to Landlord.

 

2.                                       RENT

 

A.                                   Definitions.  For purposes of this Lease,
the following terms shall have the following meanings:

 

(i)                                     “Operating Expenses” shall mean the
amount set forth in Item 5 of the Schedule.

 

(ii)                                  “Expenses” shall mean all expenses, costs
and disbursements paid or incurred by Landlord in connection with the ownership,
management, maintenance, operation, replacement and repair of the Project,
including by way of example rather than limitation: (A) wages and salaries of
all on-site employees at or below the grade of senior building manager engaged
in the operation, maintenance or security of Project (together with Landlord’s
reasonable allocation of expenses of off-site employees at or below the grade of
senior building manager who perform a portion of their services in connection
with the operation, maintenance or security of the Project), including taxes,
insurance and benefits relating thereto; (B) all supplies and materials used in
the operation, maintenance, repair, replacement and security of the Project; (C)
costs of all utilities, except the cost of utilities reimbursable to Landlord by
the Building’s tenants other than pursuant to a provision similar to Section
2.B(ii) below; (D) insurance expenses including deductible

 

6

--------------------------------------------------------------------------------


 

reimbursement; (E) repairs, replacements and general maintenance of the Project,
including, without limitation, the repaving and resealing of the Parking
Facilities; (F) fair market rental and other costs with respect to the
management office for the Building; (G) service, maintenance and management
contracts for the operation, maintenance, management, repair, replacement or
security of the Project; and (H) Taxes (as hereinafter defined).  Expenses shall
not include:  (a) costs of tenant alterations; (b) costs of capital improvements
; (c) interest and principal payments on mortgages ; (d) advertising expenses
and leasing commissions; (e) any cost or expenditure for which Landlord is
reimbursed, whether by insurance proceeds or otherwise, except through
Adjustment Rent (as hereinafter defined); (f) the cost of any kind of service
furnished to any other tenant in the Building which Landlord does not generally
make available to all tenants in the Building; and (g) legal expenses of
negotiating leases.  Expenses shall be determined on a cash or accrual basis, as
Landlord may elect.

 

(iii)                               “Operating Year” shall mean each twelve (12)
month period commencing on January 1,, 2004 and each anniversary of January 1,
2004 that occurs during Term; provided, however, that the parties acknowledge
that since the tenancy will not occur during the first eight & one-half (8 ½)
months of the first Operating Year, the Adjustment Rent (defined below) covering
the period from the Commencement Date through December 31, 2004 shall be limited
to 29% (3 ½ months ÷ 12 months) of the actual Expenses.

 

(iv)                              “Rent” shall mean Base Rent, Adjustment Rent
and any other sums or charges required to be paid by Tenant under this Lease.

 

(v)                                 “Taxes” shall mean all taxes, assessments
and fees levied upon the Project, the property of Landlord located therein or
the rents collected therefrom, by any governmental entity based upon the
ownership, leasing, renting or operation of the Project, including all costs and
expenses of protesting any such taxes, assessments or fees.  Taxes shall not
include any net income, capital stock, succession, transfer, franchise, gift,
estate or inheritance taxes; provided, however, if, at any time during the Term,
a tax or excise on income is levied or assessed by any governmental entity, in
lieu of or as a substitute for, in whole or in part, real estate taxes or other
ad valorem taxes, such tax or excise shall constitute and be included in Taxes.

 

For the purposes of determining Taxes for any given Operating Year, the amount
to be included for such Operating Year (a) from special assessments payable in
installments shall be the amount of the installments (and any interest) due and
payable during such Operating Year, and (b) from all other Taxes shall at
Landlord’s election either be the amount accrued, assessed or otherwise imposed
for such Operating Year or the amount due and payable in such Operating Year.

 

(vi)                              “Tenant’s Proportionate Share” shall mean the
percentage set forth in Item 4 of the Schedule.

 

B.                                     Components of Rent.  Tenant agrees to pay
the following amounts to Landlord at the office of the Building or at such other
place as Landlord designates:

 

(i)                                     Base rent (“Base Rent”) to be paid in
monthly installments in the amounts and for the Lease Months set forth in Item 3
of the Schedule in advance on or before the first day of each calendar month of
the Term, except that the first monthly installment of Base Rent shall be

 

7

--------------------------------------------------------------------------------


 

payable simultaneously with the execution and delivery of this Lease by Tenant;
thereafter, Base Rent shall be payable on the first day of each calendar month
beginning on the first day of the second full calendar month of the Term.  The
monthly Base Rent for any partial calendar month at the beginning of the Term
shall equal the product of 1/365 of the annual Base Rent in effect during the
partial calendar month and the number of days in the partial calendar month and
shall be due and payable on the Commencement Date

 

(ii)                                  Adjustment rent (“Adjustment Rent”) for
each Operating Year or partial Operating Year during the Term in an amount equal
to Tenant’s Proportionate Share multiplied by the amount equal to (a) the
Expenses for such Operating Year or partial Operating Year.  Prior to each
Operating Year, Landlord shall estimate the amount of Adjustment Rent due for
such Operating Year, and Tenant shall pay Landlord one-twelfth of such estimate
on the first day of each calendar month during such Operating Year.  Such
estimate may be revised by Landlord whenever Landlord obtains information
relevant to making such estimate more accurate.  After the end of each Operating
Year, Landlord shall deliver to Tenant a report setting forth the actual
Expenses for such Operating Year and a statement of the amount of Adjustment
Rent that Tenant has paid and is payable for such Operating Year.  Within thirty
(30) days after receipt of such report and statement, Tenant shall pay to
Landlord the amount of Adjustment Rent due for such Operating Year minus any
payments of Adjustment Rent made by Tenant for such Operating Year.  If Tenant’s
estimated payments of Adjustment Rent exceed the amount due Landlord for such
Operating Year, Landlord shall apply such excess as a credit against Tenant’s
other obligations under this Lease or promptly refund such excess to Tenant if
the Term has already expired, provided Tenant is not then in default hereunder,
in either case without interest to Tenant.

 

C.                                     Payment of Rent.  The following
provisions shall govern the payment of Rent:  (i) if this Lease commences or
ends on a day other than the first day or last day of a calendar month,
respectively, the Base Rent for the calendar month in which this Lease so begins
or ends shall be prorated and the monthly installments shall be adjusted
accordingly; (ii) all Rent shall be paid to Landlord without offset or
deduction, and the covenant to pay Rent shall be independent of every other
covenant in this Lease; (iii) if, during all or any portion of any Operating
Year the Building is not fully rented and occupied, Landlord may elect to make
an appropriate adjustment of Expenses for such Operating Year to determine the
Expenses that would have been paid or incurred by Landlord had the Building been
fully rented and occupied for the entire Operating Year and the amount so
determined shall be deemed to have been the Expenses for such Operating Year;
(iv) any sum due from Tenant to Landlord which is not paid when due shall bear
interest from the date due until the date paid at the annual rate of eighteen
percent (18%) per annum, but in no event higher than the maximum rate permitted
by law (the “Default Rate”); and, in addition, Tenant shall pay Landlord a late
charge for any Rent payment which is paid more than five (5) days after its due
date equal to five percent (5%) of such payment; (v) if changes are made to this
Lease or the Building changing the number of square feet contained in the
Premises or in the Building, Landlord shall make an appropriate adjustment to
Tenant’s Proportionate Share; (vi) Tenant shall have the right to inspect
Landlord’s accounting records relative to Expenses during normal business hours
at any time within thirty (30) days following the furnishing to Tenant of the
report setting forth the actual Expenses for an Operating Year; and, unless
Tenant shall take written exception to any item in any such report within such
30-day period, such report shall be considered as final and accepted by Tenant;
(vii) in the event of the termination of this Lease prior to the determination
of any Adjustment Rent, Tenant’s agreement

 

8

--------------------------------------------------------------------------------


 

to pay any such sums and Landlord’s obligation to refund any such sums (provided
Tenant is not in default hereunder) shall survive the termination of this Lease;
and if this Lease ends on a day other than the last day of a Operating Year,
then the Operating Expenses to be used to determine an estimated Adjustment Rent
for such partial Operating Year shall be an amount equal to the Estimated
Operating Expenses multiplied by a fraction, the numerator of which shall be the
number of days during such partial Operating Year and the denominator of which
shall be 365; (viii) Landlord may at any time change the fiscal year of the
Building; (ix) each amount owed to Landlord under this Lease for which the date
of payment is not expressly fixed shall be due on the same date as the Rent
listed on the statement showing such amount is due; and (x) if Landlord fails to
give Tenant an estimate of Adjustment Rent prior to the beginning of any
Operating Year, Tenant shall continue to pay Adjustment Rent at the rate for the
previous Operating Year until Landlord delivers such estimate.

 

3.                                       USE.  Tenant agrees that it shall
occupy and use the Premises only as a commercial bank branch facility providing
teller and other services, as well as an Automatic Teller Machine (“ATM”) and
other services customarily provided by commercial banks including providing
stock brokerage services, the operation of a trust company, the sale of
insurance and any other banking service which may be permitted from time to time
by the Federal Reserve Bank and/or the Division of Banking of the Commonwealth
of Massachusetts and/or the State of New Hampshire (the “Permitted Use”) and for
no other purposes. Tenant shall comply with all federal, state and municipal
laws, ordinances and regulations and all covenants, conditions and restrictions
of record applicable to Tenant’s use or occupancy of the Premises.  Without
limiting the foregoing, Tenant shall not cause, nor permit, any hazardous or
toxic substances to be brought upon, produced, stored, used, discharged or
disposed of in, on or about the Premises without the prior written consent of
Landlord and then only in compliance with all applicable environmental laws.

 

4.                                       CONDITION OF PREMISES.  Tenant’s taking
possession of the Premises shall be conclusive evidence that the Premises were
in good order and satisfactory condition when Tenant took possession.  No
agreement of Landlord to alter, remodel, decorate, clean or improve the Premises
or the Building (or to provide Tenant with any credit or allowance for the
same), and no representation regarding the condition of the Premises or the
Building, have been made by or on behalf of Landlord or relied upon by Tenant,
except as stated in the Tenant Improvement Work Agreement, if any, attached
hereto as Exhibit C and incorporated herein by this reference.

 

5.                                       SERVICES AND UTILITIES.

 

A.                                   Landlord’s Services.  Landlord shall
furnish the following services (“Landlord’s Services”):  (i) heating and air
conditioning to provide a temperature condition required, in Landlord’s
reasonable judgment, for comfortable occupancy of the Premises under normal
business operations, Mondays through Fridays, inclusive, from 7:00 A.M. to 7:00
P.M., Saturdays from 8:00 A.M. to 2:00 P.M., Sundays and holidays excepted
(hereinafter referred to as “Normal Business Hours”); (ii) water at those points
of supply provided for general use of tenants of the Building; (iii) electrical
current during Normal Business Hours for equipment that does not require more
than 110 volts and whose electrical energy consumption does not exceed normal
office usage; and (iv)  passenger elevator service in common with Landlord and
other tenants of the Building, 24 hours a day, 7 days a week.  All costs and
expenses incurred by

 

9

--------------------------------------------------------------------------------


 

Landlord in connection with furnishing Landlord’s Services shall be included as
part of Expenses pursuant to Section 2 above.

 

Notwithstanding 5.A.(iii) above, Landlord will permit Tenant to reconfigure a
portion of the existing electrical service and distribution to 220 volts in
order to accommodate certain bank equipment.  All costs to reconfigure and/or
install new electrical service to the Premises shall be paid by the Tenant.

 

B.                                     Special and Additional Usage.  Landlord
may impose a reasonable charge for any utilities or services, including, without
limitation, heating, air conditioning, electricity, and water, provided by
Landlord by reason of: (i) any use of the Premises at any time other than the
hours set forth in Section 5.A above; (ii) any use beyond what Landlord agrees
in Section 5.A above to furnish; or (iii) special electrical, cooling and
ventilating needs created by Tenant’s telephone equipment, computers, electronic
data processing equipment and other similar equipment or uses.  Notwithstanding
anything herein to the contrary, Landlord shall furnish heating or air
conditioning during times other than Normal Business Hours provided that notice
requesting such service is delivered to Landlord’s managing agent before noon on
any business weekday when such service is required for that evening and by noon
of the immediately preceding business weekday when such service is required for
after 2:00 p.m. on a Saturday or for any time on a Sunday or holiday. 
Landlord’s cost of supplying such additional heating or air conditioning shall
be paid by Tenant within ten (10) business days of receipt of an invoice
therefor.  Landlord hereby acknowledges that the current charge for non-Normal
Business Hours heating or air conditioning is $25.00 per hour (in two (2) hour
minimum increments).  Such charge is based upon Landlord’s reasonable estimate
of the cost to Landlord of providing heating or air conditioning during
non-Normal Business Hours, including equipment maintenance and wear and tear
associated with such non-Normal Business Hours Use.  Such charge may be
increased by Landlord from time to time (but no more frequently than once per
calendar year and not prior to January 1, 2004) based upon such reasonable
estimate of the cost to Landlord of providing such non-Normal Business Hours
heating or air conditioning.

 

C.                                     Cooperation; Payment of Charges.  Tenant
agrees to cooperate fully at all times with Landlord and to abide by all
reasonable regulations and requirements which Landlord may prescribe for the use
of the above utilities and services.  Tenant agrees to pay any charge imposed by
Landlord pursuant to Section 5.B above and any failure to pay any excess costs
as described above shall constitute a breach of the obligation to pay Rent under
this Lease and shall entitle Landlord to the rights herein granted for such
breach and shall entitle Landlord to immediately discontinue providing such
additional or special service.  Tenant’s use of electricity shall at no time
exceed the capacity of the service to the Premises or the electrical risers or
wiring installation.

 

D.                                    Failure, Stoppage or Interruption of
Service; No Release from Obligations.  Landlord shall not be liable for, and
Tenant shall not be entitled to, any abatement or reduction of Rent by reason of
Landlord’s failure to furnish any of the foregoing utilities or services when
such failure is caused by accident, breakage, repairs, riots, strikes, lockouts
or other labor disturbance or labor dispute of any character, governmental
regulation, moratorium or other governmental action, inability by exercise of
reasonable diligence to obtain electricity, water or fuel, or by any other cause
beyond Landlord’s reasonable control or for stoppages or interruptions of any
such utilities or services for the purpose of making necessary repairs or
improvements.

 

10

--------------------------------------------------------------------------------


 

Failure, stoppage or interruption of any such utility or service shall not be
construed as an actual or constructive eviction or as a partial eviction against
Tenant, or release Tenant from the prompt and punctual performance by Tenant of
the covenants contained herein or operate to abate Rent.

 

E.                                      Limitation and Unavailability of
Service.  Anything hereinabove to the contrary notwithstanding, Landlord and
Tenant agree that Landlord’s obligation to furnish heat, electricity, air
conditioning and/or water to the Premises shall be subject to and limited by all
laws, rules, and regulations of any governmental authority affecting the supply,
distribution, availability, conservation or consumption of energy, including,
but not limited to, heat, electricity, gas, oil and/or water.  Landlord shall
abide by all such governmental laws, rules and regulations and, in so doing,
Landlord shall not be in default in any manner whatsoever under the terms of
this Lease, and Landlord’s compliance therewith shall not affect in any manner
whatsoever Tenant’s obligation to pay the full Rent set forth in this Lease.

 

F.                                      Telephone.  Landlord makes no
representations or warranties with respect to the capacity, suitability or
design of the telephone risers, if any, the telephone room, if any, or the
telephone lines.  If there is more than one tenant on a floor, Landlord shall
allocate hookups to the telephone room, if any, based on the proportion of
rentable square feet that each tenant occupies on the floor.  The installation
and hook-up of telephone lines by Tenant shall be subject to all of the terms
and conditions of this Lease, including, without limitation, Section 9 of this
Lease.  Landlord shall not be liable for, and Tenant waives all claims with
respect to, any damages or losses sustained by Tenant or by any occupant of the
Premises, including, without limitation, any compensatory, property or
consequential damages, resulting from the operation or maintenance of the
telephone risers, if any, the telephone rooms, if any, and the telephone lines,
including, without limitation, (i) any damage to Tenant’s telephone lines,
telephones or other equipment connected to the telephone lines, or (ii)
interruption or failure of, or interference with, telephone or other service
coming through the telephone lines to the Premises.

 

G.                                     Access.  Subject to the Building rules
and regulations and the other provisions of this Lease, Tenant will be provided
access to the Premises twenty-four (24) hours per day, seven (7) days per week. 
If such access is unavailable due to force majeure or any other reason beyond
Landlord’s control, Landlord shall not be in default under this Section 5.G.

 

Landlord will NOT retain copies of the keys to the Premises.  In the case of
dire, extreme emergency the Landlord or its representatives (i.e. Fire
Department) are authorized to gain access to the Premises by whatever means
necessary, including forced entry through doors or windows.  Any repairs
required to fix damage caused by said actions will be the responsibility of the
Tenant.  Tenant will provide Landlord with the name and telephone number of a
bank representative who will be able to provide emergency access 24 hours per
day, 7days per week in an effort, but not obligation, to avoid forced entry.

 

 

H.                                    Electric Service Provider.  Landlord has
advised Tenant that presently Granite State Electric (the “Electric Service
Provider”) is the electric utility company selected by Landlord to provide
electricity service for the Building.  Notwithstanding the foregoing, Landlord
reserves the right at any time and from time to time before or during the Term
to either contract for electric service from a different company or companies
providing electricity service (each such company shall hereinafter be referred
to as an “Alternative Service Provider”) or continue to

 

11

--------------------------------------------------------------------------------


 

contract for electricity service from the Electric Service Provider.  Tenant
shall cooperate with Landlord, the Electric Service Provider and any Alternative
Service Provider at all times and, as reasonably necessary, shall allow
Landlord, the Electric Service Provider and any Alternative Service Provider
with reasonable access to the Building’s electric lines, feeders, risers, wiring
and other machinery within the Premises.  Care shall be taken so as to minimally
disrupt Tenant’s use of the Premises and, only then, with advance notice of any
intended service work.  All installations will be compatible with the existing
needs and equipment of the Tenant.

 

6.                                       RULES AND REGULATIONS.  Tenant shall
observe and comply and shall cause its subtenants, assignees, invitees,
employees, contractors and agents to observe and comply, with the rules and
regulations listed on Exhibit B attached hereto and incorporated herein by this
reference and with such reasonable modifications and additions thereto as
Landlord may make from time to time.  Landlord shall not be liable for failure
of any person to obey such rules and regulations.  Landlord shall not be
obligated to enforce such rules and regulations against any person, and the
failure of Landlord to enforce any such rules and regulations shall not
constitute a waiver thereof or relieve Tenant from compliance therewith.

 

7.                                       CERTAIN RIGHTS RESERVED TO LANDLORD. 
Landlord reserves the following rights, each of which Landlord may exercise
without notice to Tenant and without liability to Tenant, and the exercise of
any such rights shall not be deemed to constitute an eviction or disturbance of
Tenant’s use or possession of the Premises and shall not give rise to any claim
for set-off or abatement of rent or any other claim:  (a) to change the name or
street address of the Building or the suite number of the Premises; (b) to
install, affix and maintain any and all signs on the exterior or interior of the
Building; (c) to make repairs, decorations, alterations, additions, or
improvements, whether structural or otherwise, in and about the Building, and
for such purposes to enter upon the Premises, temporarily close doors, corridors
and other areas in the Building and interrupt or temporarily suspend services or
use of common areas (done so as to minimally affect to Tenant’s business), and
Tenant agrees to pay Landlord for overtime and similar expenses incurred if such
work is done other than during ordinary business hours at Tenant’s request; (d)
to gain forced entry to the Premises only in cases of dire, extreme emergency;
(e) to grant to any person or to reserve unto itself the exclusive right to
conduct any business or render any service in the Building; (f) to show or
inspect the Premises during business hours with 24 hour prior notification and,
if vacated or abandoned, to prepare the Premises for reoccupancy; (g) to
install, use and maintain in and through the Premises, pipes, conduits, wires
and ducts serving the Building, provided that such installation, use and
maintenance does not unreasonably interfere with Tenant’s use of the Premises;
and (h) to take any other action which Landlord deems reasonable in connection
with the operation, maintenance or preservation of the Project.

 

8.               MAINTENANCE AND REPAIRS.  Except as specifically herein
otherwise provided, Tenant agrees it will, during the term of this lease, make
all repairs and alterations to the property Tenant is required to maintain, as
hereinafter set forth, which may be necessary to maintain the same in good
repair and condition or which may be required by any laws, ordinances,
regulations, or requirements of any public authorities having jurisdiction. 
Tenant agrees that the entire Premises, including its entranceways, common areas
and accessways are designated as non-smoking.  The property which Tenant is
required to maintain, repair, and, as necessary, replace is the leased premises
and every part thereof, including, without limitation, the store front

 

12

--------------------------------------------------------------------------------


 

and exterior and interior portions of all doors, windows, plate glass and
showcases surrounding the leased premises, fixtures and interior walls, floors,
ceilings, signs (including exterior signs where permitted), interior building
appliances (including without limitation, the heating, hot water, ventilation,
air conditioning, electrical and plumbing systems servicing the leased
premises), and similar equipment.  Tenant further agrees that it will, during
the term of this Lease, obtain and keep in force a maintenance contract on
interior building appliances with a company approved by Landlord.  Tenant agrees
that said maintenance contract shall not be cancelled without the approval of
Landlord.  Tenant shall at Tenant’s expense, repaint, refurbish and remodel the
leased premises and any part and portion thereof from time to time to assure
that the same are kept in a first-class, tenantable and attractive condition
throughout the term of this Lease. Tenant specifically agrees to replace all
glass damaged with glass of at least the same kind and quality or, of a higher
kind or quality required if by statute or ordinance.  Tenant further agrees that
the leased premises shall be kept in a clean, sanitary and safe condition in
accordance with the laws of the State of New Hampshire, and ordinances of the
Town and County in which the Premises are situated, and in accordance with all
directions, rules and regulations of the Health Officer, Fire Marshall, Building
Inspector and other proper officers of the governmental agencies having
jurisdiction thereover.  Tenant shall not permit or commit any waste.  The
Tenant agrees that if at any time the Landlord determines said premises are not
properly maintained or cleaned, the Landlord, at the Tenant’s expense, shall
have such work performed in a manner satisfactory to it.

 

Without limiting the generality of the foregoing, Tenant, at its expense, shall
cause the Premises to be cleaned (including, without limitation, removal of
trash from the Premises) on a regular basis in accordance with cleaning
specifications approved by Landlord, which approval shall not be unreasonably
withheld or delayed.  In addition, Tenant shall reimburse Landlord for the cost
of any repairs to the Building necessitated by the acts or omissions of Tenant,
its subtenants, assignees, invitees, employees, contractors and agents, to the
extent Landlord is not reimbursed for such costs under its insurance policies. 
Subject to the preceding sentence, Landlord shall perform any maintenance or
make any repairs to the Building as Landlord shall desire or deem necessary for
the safety, operation or preservation of the Building, or as Landlord may be
required or requested to do by any governmental authority or by the order or
decree of any court or by any other proper authority.

 

Except as otherwise provided in Sections 12 and 13 below and subject to Tenant’s
obligations set forth in the preceding paragraphs of Section 8 or elsewhere in
this Lease, Landlord shall keep and maintain or cause to be kept and maintained
the structural components of the Building (including, without limitation, the
roof and the roof membrane), all common areas of the Building, all Building
systems in a neat, safe and orderly condition and shall make all necessary
repairs thereto.  Except as otherwise provided in this Lease, the cost of all
such maintenance and repairs shall be borne by Landlord and shall be included as
part of Expenses.

 

9.                                       ALTERATIONS.

 

A.                                   Requirements.  Tenant shall not make any
replacement, alteration, improvement or addition to or removal from the Premises
(collectively an “alteration”) without the prior written consent of Landlord,
which shall not be unreasonably withheld or delayed more than five (5) business
days.  In the event Tenant proposes to make any alteration, Tenant shall, prior
to commencing such alteration, submit to Landlord for prior written approval: 
(i) detailed plans and

 

13

--------------------------------------------------------------------------------


 

specifications; (ii) sworn statements, including the names, addresses and copies
of contracts for all contractors; (iii) all necessary permits evidencing
compliance with all applicable governmental rules, regulations and requirements;
(iv) certificates of insurance in form and amounts required by Landlord, naming
Landlord and any other parties designated by Landlord as additional insureds;
and (v) all other documents and information as Landlord may reasonably request
in connection with such alteration.  Tenant agrees to pay Landlord’s standard
charges for supervision of the alteration, not to exceed five-hundred dollars
($500).  Neither approval of the plans and specifications nor supervision of the
alteration by Landlord shall constitute a representation or warranty by Landlord
as to the accuracy, adequacy, sufficiency or propriety of such plans and
specifications or the quality of workmanship or the compliance of such
alteration with applicable law.  Tenant shall pay the entire cost of the
alteration.  Each alteration shall be performed in a good and workmanlike
manner, in accordance with the plans and specifications approved by Landlord,
and shall meet or exceed the standards for construction and quality of materials
established by Landlord for the Building.  In addition, each alteration shall be
performed in compliance with all applicable governmental and insurance company
laws, regulations and requirements.  Each alteration shall be performed in
harmony with Landlord’s employees, contractors and other tenants.  Each
alteration, whether temporary or permanent in character, made by Landlord or
Tenant in or upon the Premises (excepting only Tenant’s furniture, equipment and
trade fixtures, including all bank equipment i.e. ATM machine, vault and teller
drawers) shall become Landlord’s property and shall remain upon the Premises at
the expiration or termination of this Lease without compensation to Tenant;
provided, however, that Landlord shall have the right to require Tenant to
remove such alteration at Tenant’s sole cost and expense in accordance with the
provisions of Section 15 of this Lease.

 

Notwithstanding anything in this Lease to the contrary, as between Landlord and
Tenant, (a.) Tenant shall bear the risk of complying with Title III of the
Americans With Disabilities Act of 1990, any state laws governing handicapped
access or architectural barriers, and all rules, regulations, and guidelines
promulgated under such laws, as amended from time to time (the “Disabilities
Acts”) in the Premises, and (b.) Landlord shall bear the risk of complying with
the Disabilities Acts in the common areas of the Building, other than compliance
that is necessitated by the use of the Premises for other than the Permitted Use
or as a result of any alterations or additions made by Tenant (which risk and
responsibility shall be borne by Tenant).

 

B.                                     Liens.  Upon completion of any
alteration, Tenant shall promptly furnish Landlord with sworn owner’s and
contractors’ statements and full and final waivers of lien covering all labor
and materials included in such alteration.  Tenant shall not permit any
mechanic’s lien to be filed against the Building, or any part thereof, arising
out of any alteration performed, or alleged to have been performed, by or on
behalf of Tenant.  If any such lien is filed, Tenant shall within ten (10) days
thereafter have such lien released of record or deliver to Landlord a bond in
form, amount, and issued by a surety satisfactory to Landlord, indemnifying
Landlord against all costs and liabilities resulting from such lien and the
foreclosure or attempted foreclosure thereof.  If Tenant fails to have such lien
so released or to deliver such bond to Landlord, Landlord, without investigating
the validity of such lien, may pay or discharge the same; and Tenant shall
reimburse Landlord upon demand for the amount so paid by Landlord, including
Landlord’s expenses and attorneys’ fees.

 

14

--------------------------------------------------------------------------------


 

10.                                 INSURANCE.

 

A.                                   Tenant’s Insurance.  Tenant, at its
expense, shall maintain at all times during the Term the following insurance
policies:  (a) all risk or equivalent special form coverage insuring the full
replacement cost of all improvements, alterations or additions to the Premises
made at Tenant’s expense, and all other property owned or used by Tenant and
located in the Premises; (b) commercial general liability insurance, contractual
liability insurance and property damage insurance with respect to the Building
and the Premises, with limits to be set by Landlord from time to time but in any
event not less than $2,000,000.00 combined single limit for personal injury,
sickness or death or for damage to or destruction of property for any one
occurrence; and (c) insurance against such other risks and in such other amounts
as Landlord may from time to time reasonably require.  The form of all such
policies and deductibles thereunder shall be subject to Landlord’s prior
reasonable approval.  All such policies shall be issued by insurers reasonably
acceptable to Landlord and licensed to do business in the State in which the
Premises are located and shall contain a waiver of any rights of subrogation
thereunder.  In addition, the policies shall name Landlord and any other parties
designated by Landlord as additional insureds, shall require at least thirty
(30) days’ prior written notice to Landlord and such other parties designated by
Landlord of termination or modification and shall be primary and not
contributory.  Tenant shall at least fifteen (15) days prior to the Commencement
Date, and within fifteen (15) days prior to the expiration of each such policy,
deliver to Landlord either a duplicate original of all insurance policies
required to be maintained by Tenant hereunder or Evidence of Insurance (in form
ACORD 27 or its equivalent) for each such policy evidencing the foregoing
insurance or renewal thereof, as the case may be.

 

B.                                     Landlord’s Insurance.  Landlord shall
take out and maintain in force throughout the Term, in a company or companies
authorized to do business in New Hampshire, (i) casualty insurance on the
Building in an amount equal to the full replacement value of the Building
(exclusive of foundations), covering all risks of direct physical loss or damage
and so-called “extended coverage” risks, (ii) such boiler, machinery and
equipment insurance as Landlord may from time to time deem necessary or
desirable and (iii) commercial general liability insurance with respect to the
Building in such amounts as Landlord may from time to time deem necessary or
desirable.  Any insurance required to be maintained by Landlord hereunder may be
maintained in the form of a blanket policy covering the Building as well as
other properties owned by Landlord or affiliates of Landlord so long as the
blanket policy does not reduce the limits nor diminish the coverage required
herein.

 

11.                                 WAIVER AND INDEMNITY.

 

A.                                   Waiver.  Tenant releases Landlord, its
property manager and their respective agents and employees from, and waives all
claims for, damage or injury to person or property and loss of business
sustained by Tenant and resulting from the Building or the Premises or any part
thereof or any equipment therein becoming in disrepair, or resulting from any
accident in or about the Building.  This paragraph shall apply particularly, but
not exclusively, to flooding, damage caused by Building equipment and apparatus,
water, snow, frost, steam, excessive heat or cold, broken glass, sewage, gas,
odors, excessive noise or vibration or the bursting or leaking of pipes,
plumbing fixtures or sprinkler devices.  Without limiting the generality of the
foregoing, Tenant waives all claims and rights of recovery against Landlord, its
property manager and their respective agents and employees for any loss or
damage to any property of Tenant, which loss or

 

15

--------------------------------------------------------------------------------


 

damage is insured against, or required to be insured against, by Tenant pursuant
to Section 10 above, whether or not such loss or damage is due to the fault or
negligence of Landlord, its property manager or their respective agents or
employees, and regardless of the amount of insurance proceeds collected or
collectible under any insurance policies in effect.  Notwithstanding the above,
such release of Landlord and its agents shall not interfere with the Tenant’s
rights and/or abilities to collect and utilize its insurance.

 

B.                                     Indemnity.  Tenant agrees to indemnify,
pay on behalf of, defend and hold harmless Landlord, its property manager and
their respective agents and employees, from and against any and all claims,
demands, actions, liabilities, damages, costs and expenses (including attorneys’
fees), for injuries to any persons and damage to or theft or misappropriation or
loss of property occurring in or about the Building and arising from the use and
occupancy of the Premises or from any activity, work, or thing done, permitted
or suffered by Tenant in or about the Premises (including, without limitation,
any alteration by Tenant) or from any breach or default on the part of Tenant in
the performance of any covenant or agreement on the part of Tenant to be
performed under this Lease or due to any other act or omission of Tenant, its
subtenants, assignees, invitees, employees, contractors and agents.  Without
limiting the foregoing, Tenant shall indemnify, pay on behalf of, defend and
hold Landlord harmless from any claims, liabilities, damages, costs and expenses
arising out of the use or storage of hazardous or toxic materials in the
Building by Tenant.  If any such proceeding is filed against Landlord or any
such indemnified party, Tenant agrees to defend Landlord or such party in such
proceeding at Tenant’s sole cost by legal counsel reasonably satisfactory to
Landlord, if requested by Landlord.

 

12.                                 FIRE AND CASUALTY.

 

A.                                   Obligation to Repair or Rebuild.  If the
Premises or the Building shall be damaged or destroyed by fire or other
casualty, Tenant shall promptly notify Landlord of any damage or destruction to
the Premises which Tenant has knowledge or is aware of, and Landlord, subject to
its mortgagee’s consent and to the conditions set forth in this Section 12,
shall repair, rebuild or replace such damage and restore the Premises and/or the
Building, subject to Section 12.D and Section 12.F below, to substantially the
same condition in which they were immediately prior to such damage or
destruction; provided, however, that Landlord shall only be obligated to restore
such damage which is covered by its fire and all risk insurance policy or
policies.

 

B.                                     Commencement and Completion of Work.  The
work shall be commenced promptly and completed with due diligence, taking into
account the time required by Landlord to effect a settlement with, and procure
insurance proceeds from, the insurer, and for delays beyond Landlord’s
reasonable control.

 

C.                                     Application of Proceeds.  The net amount
of any insurance proceeds (excluding proceeds received pursuant to any rental
interruption coverage obtained by Landlord), recovered by reason of the damage
or destruction of the Building in excess of the cost of adjusting the insurance
claim and collecting the insurance proceeds (such excess amount being
hereinafter called the “net insurance proceeds”) shall be applied towards the
reasonable cost of the work required to be performed by Landlord under this
Section 12.  If the net insurance proceeds are more than adequate to complete
such work, the amount by which the net insurance proceeds exceed the cost of
such work shall be retained by Landlord.

 

16

--------------------------------------------------------------------------------


 

D.                                    Tenant’s Personal Property and
Alterations.  Landlord’s obligation or election to restore the Premises under
this Section 12 shall not include the repair, restoration or replacement of the
furniture or any other personal property owned by or in the possession of
Tenant.  In addition, Landlord shall not be under any obligation to repair,
restore or replace any alterations or improvements to the Premises made by or on
behalf of Tenant.

 

E.                                      Abatement of Rent.  Tenant will receive
an abatement of Rent to the extent and during the time the Premises are rendered
untenantable due to a fire or other casualty, such Rent to abate in such
proportion as the part of the Premises thus destroyed or rendered untenantable
bears to the total Premises from the date of such damage or destruction and
until the earlier of (i) Landlord obtains a certificate of occupancy with
respect to completion of the work upon the Premises required to be performed by
Landlord under this Section 12 or (ii) Tenant recommences use of such part of
the Premises and, in cases in which the Premises are being restored by Landlord,
to be conditioned upon Tenant not occupying such part of the Premises for the
conduct of business.  If the Premises are so slightly damaged by such fire or
other casualty as not to be rendered in any part untenantable, Landlord shall
complete the work upon the Premises required to be performed by Landlord under
this Section 12 with reasonable promptness and the payment of Rent shall not be
affected thereby.  Tenant shall, at its own cost and expense, remove such of its
furniture and furnishings and other belongings from the Premises as Landlord
shall require in order to perform the work required to be performed by Landlord
under this Section 12.

 

F.                                      Landlord’s Option Not to Restore. 
Notwithstanding any of the foregoing provisions of this Section 12 to the
contrary, if there is substantial damage to the Building due to a fire or other
casualty, or if, in the judgment of Landlord’s architect, damage to the Premises
due to a fire or other casualty is such that the work upon the Premises required
to be performed by Landlord under this Section 12 with respect to such fire or
other casualty cannot be completed within one hundred twenty (120) days after
such fire or other casualty, then Landlord shall have the option not to perform
the work upon the Premises required to be performed by Landlord under this
Section 12 with respect to such fire or other casualty, and may elect to
terminate this Lease by sending a written notice of such termination to Tenant,
the notice to specify a termination date not less than thirty (30) days after
its transmission.  Landlord shall notify Tenant in writing within thirty (30)
days after the date of such fire or other casualty of such architect’s estimate
of the period of time required to perform the work upon the Premises required to
be performed by Landlord with respect to such fire or other casualty.

 

G.                                     Tenant’s Right to Terminate. 
Notwithstanding anything herein to the contrary, if the Premises are damaged by
a fire or other casualty and if Landlord fails to complete the work upon the
Premises required to be performed by Landlord under this Section 12 with respect
to such fire or other casualty within one hundred twenty (120) days after such
fire or other casualty, then Tenant may terminate this Lease by notice to
Landlord at any time after the end of such one hundred twenty (120) day period
but prior to the date that Landlord has completed the work upon the Premises
required to be performed under this Section 12 with respect to such fire or
other casualty.

 

13.                                 CONDEMNATION.  If the Premises or the
Building is rendered untenantable by reason of a condemnation (or by a deed
given in lieu thereof), then either party may terminate this Lease by giving
written notice of termination to the other party within thirty (30) days after
such condemnation, in which event this Lease shall terminate effective as of the
date of such

 

17

--------------------------------------------------------------------------------


 

condemnation.  If this Lease so terminates, Rent shall be paid through and
apportioned as of the date of such condemnation.  If such condemnation does not
render the Premises or the Building untenantable, this Lease shall continue in
effect and Landlord shall promptly restore the portion not condemned to the
extent reasonably possible to the condition existing prior to the condemnation. 
In such event, however, Landlord shall not be required to expend an amount in
excess of the proceeds received by Landlord from the condemning authority. 
Landlord reserves all rights to compensation for any condemnation.  Tenant
hereby assigns to Landlord any right Tenant may have to such compensation, and
Tenant shall make no claim against Landlord or the condemning authority for
compensation for termination of Tenant’s leasehold interest under this Lease or
interference with Tenant’s business.

 

14.                                 ASSIGNMENT AND SUBLETTING

 

A.                                   Landlord’s Consent.  Tenant shall not,
without the prior written consent of Landlord:  (i) assign, convey, mortgage or
otherwise transfer this Lease or any interest hereunder, or sublease the
Premises, or any part thereof, whether voluntarily or by operation of law; or
(ii) permit the use of the Premises or any part thereof by any person other than
Tenant and its employees.  Any such transfer, sublease or use described in the
preceding sentence (herein referred to as a “Transfer”, which term shall include
any reassignment of this Lease after any initial assignment of this Lease by the
Tenant named herein, i.e. Enterprise Bank & Trust Company, or any subsequent
reassignment and any assignment of any sublease with respect to all or any
portion of the Premises and any sub-subleasing of any portion of the Premises
previously subleased) occurring without the prior written consent of Landlord
shall be void and of no effect.  Landlord’s consent to any Transfer shall not
constitute a waiver of Landlord’s right to withhold its consent to any future
Transfer.  Landlord’s consent to any Transfer or acceptance of rent from any
party other than Tenant shall not release Tenant from any covenant or obligation
under this Lease.  Landlord may require as a condition to its consent to any
assignment of this Lease that the assignee execute an instrument in which such
assignee assumes the obligations of Tenant hereunder.  For the purposes of this
paragraph, the transfer (whether direct or indirect) of all or a majority of the
capital stock in a corporate Tenant (other than the shares of the capital stock
of a corporate Tenant whose stock is publicly traded) or the merger,
consolidation or reorganization of such Tenant and the transfer of all or any
general partnership interest in any partnership Tenant shall be considered a
Transfer.

 

B.                                     Standards for Consent.  If Tenant desires
the consent of Landlord to a Transfer, Tenant shall submit to Landlord, at least
sixty (60) days prior to the proposed effective date of the Transfer, a written
notice which includes such information as Landlord may require about the
proposed Transfer and the transferee.  If Landlord does not terminate this
Lease, in whole or in part, pursuant to Section 14C, Landlord shall not
unreasonably withhold its consent to any assignment or sublease.  Landlord shall
not be deemed to have unreasonably withheld its consent if, in the judgment of
Landlord:  (i) the transferee is of a character or engaged in a business which
is not in keeping with the standards or criteria used by Landlord in leasing the
Building; (ii) the financial condition of the transferee is such that it may not
be able to perform its obligations in connection with this Lease; (iii) the
purpose for which the transferee intends to use the Premises or portion thereof
is in violation of the terms of this Lease or the lease of any other tenant in
the Building; (iv) the transferee is a tenant of the Building; or (v) any other
bases which Landlord reasonably deems appropriate, including an assignment or
sublease at less than the fair market rate for that would otherwise be charged
for the premises.  If Landlord wrongfully withholds its

 

18

--------------------------------------------------------------------------------


 

consent to any Transfer, Tenant’s sole and exclusive remedy therefor, shall be
to seek specific performance of Landlord’s obligation to consent to such
Transfer.  If Landlord consents to any Transfer, Tenant shall pay to Landlord
one hundred percent (100%) of all rent and other consideration received by
Tenant in excess of the Rent paid by Tenant hereunder for the portion of the
Premises so transferred.  Such rent shall be paid as and when received by
Tenant.  In addition, Tenant shall pay to Landlord any attorneys’ fees and
expenses incurred by Landlord in connection with any proposed Transfer, whether
or not Landlord consents to such Transfer.

 

C.                                     Recapture.  Landlord shall have the right
to terminate this Lease as to that portion of the Premises covered by a
Transfer.  Landlord may exercise such right to terminate by giving notice to
Tenant at any time within thirty (30) days after the date on which Tenant has
furnished to Landlord all of the items required under Section 14B above.  If
Landlord exercises such right to terminate, Landlord shall be entitled to
recover possession of, and Tenant shall surrender such portion of, the Premises
(with appropriate demising partitions erected at the expense of Tenant) on the
later of (i) the effective date of the proposed Transfer, or (ii) sixty (60)
days after the date of Landlord’s notice of termination.  In the event Landlord
exercises such right to terminate, Landlord shall have the right to enter into a
lease with the proposed transferee without incurring any liability to Tenant on
account thereof.

 

D.                                    No Release.  In no event shall any
Transfer release or relieve Tenant from its obligations to fully observe or
perform all of the terms, covenants and conditions of this Lease on its part to
be observed or performed (including liability arising during any renewal term of
this Lease or with respect to any expansion space included in the Premises).  It
is agreed that the liabilities and obligations of Tenant hereunder are
enforceable either before, simultaneously with or after proceeding against any
assignee, sublessee or other transferee of Tenant.

 

E.                                      Permitted Transfers. Notwithstanding
anything in this Section 14 to the contrary, Tenant may Transfer all or part of
its interest in this Lease or all or part of the Premises (a “Permitted
Transfer”) to the following types of entities (a “Permitted Transferee”) without
the written consent of Landlord:

 

(1)                                  an Affiliate of Tenant;

 

(2)                                  any corporation, limited partnership,
limited liability partnership, limited liability company or other business
entity in which or with which Tenant, or its corporate successors or assigns, is
merged or consolidated, in accordance with applicable statutory provisions
governing merger and consolidation of business entities, so long as (A) Tenant’s
obligations hereunder are assumed by the entity surviving such merger or created
by such consolidation; and (B) the Tangible Net Worth of the surviving or
created entity is not less than the Tangible Net Worth of Tenant as of the date
hereof; or

(3)                                  any corporation, limited partnership,
limited liability partnership, limited liability company or other business
entity acquiring all or substantially all of Tenant’s assets if such entity’s
Tangible Net Worth after such acquisition is not less than the Tangible Net
Worth of Tenant as of the date hereof.

 

Tenant shall promptly notify Landlord of any such Permitted Transfer.  Tenant
shall remain liable for the performance of all of the obligations of Tenant
hereunder, or if Tenant no longer exists because of a merger, consolidation, or
acquisition, the surviving or acquiring entity shall

 

19

--------------------------------------------------------------------------------


 

expressly assume in writing the obligations of Tenant hereunder.  Additionally,
the Permitted Transferee shall comply with all of the terms and conditions of
this Lease, including the Permitted Use, and the use of the Premises by the
Permitted Transferee may not violate any other agreements affecting the
Premises, the Building, the Complex, Landlord or other tenants of the Building
or Complex.  No later than ten (10) days after the effective date of any
Permitted Transfer, Tenant agrees to furnish Landlord with (A) copies of the
instrument effecting any of the foregoing Transfers, (B) documentation
establishing Tenant’s satisfaction of the requirements set forth above
applicable to any such Transfer, and (C) evidence of insurance as required under
this Lease with respect to the Permitted Transferee.  The occurrence of a
Permitted Transfer shall not waive Landlord’s rights as to any subsequent
Transfers.  As used herein, the phrase “Tangible Net Worth” shall mean the
excess of total assets over total liabilities, in each case as determined in
accordance with generally accepted accounting principles consistently applied
(“GAAP”), excluding, however, from the determination of total assets all assets
which would be classified as intangible assets under GAAP including goodwill,
licenses, patents, trademarks, trade names, copyrights, and franchises.  As used
herein, the term “Affiliate” shall mean any person or entity which, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with the party in question.  Any subsequent Transfer by
a Permitted Transferee shall be subject to the terms of this Section 14.

 

15.                                 SURRENDER.  Upon the expiration or earlier
termination of the Term or Tenant’s right to possession of the Premises, Tenant
shall return the Premises to Landlord in “like new” condition as renovated by
Tenant, less reasonable wear and tear.  If Landlord requires Tenant to remove
any alterations pursuant to Section 9, then such removal shall be done in a good
and workmanlike manner; and upon such removal Tenant shall restore the Premises
to its condition prior to the installation of such alterations.  If Tenant does
not remove such alterations after request to do so by Landlord, Landlord may
remove the same and restore the Premises; and Tenant shall pay the cost of such
removal and restoration to Landlord upon demand.  Tenant shall also remove its
furniture, equipment, trade fixtures and all other items of personal property
from the Premises prior to the termination of the Term or Tenant’s right to
possession of the Premises.  If Tenant does not remove such items, Tenant shall
be conclusively presumed to have conveyed the same to Landlord without further
payment or credit by Landlord to Tenant; or at Landlord’s sole option such items
shall be deemed abandoned, in which event Landlord may cause such items to be
removed and disposed of at Tenant’s expense, without notice to Tenant and
without obligation to compensate Tenant.

 

16.                                 DEFAULTS AND REMEDIES.

 

A.                                   Default.  The occurrence of any of the
following shall constitute a default (a “Default”) by Tenant under this Lease:

 

(i)                                     Tenant fails to pay any Rent when due
and such failure to pay is not cured within five (5) days after notice from
Landlord; however, a Default shall occur without any obligation of Landlord to
give any notice if Landlord has given Tenant written notice under this Section
16.A(i) on more than two (2) occasions during the twelve (12) month interval
preceding such failure to pay by Tenant;

 

20

--------------------------------------------------------------------------------


 

(ii)                                  Tenant fails to perform or observe any
other covenants or obligations of Tenant set forth in this Lease and such
failure to perform is not cured within thirty (30) days (or immediately if the
failure involves a hazardous condition) after notice from Landlord (except that
if such failure to perform is not cured within such thirty (30)-day period
because of governmental restrictions or any other cause beyond the reasonable
control of Tenant, then such thirty (30)-day period may be extended for a period
of one hundred twenty (120) days, provided that there shall be no extension of
time beyond such thirty (30)-day period for the curing of any such failure to
perform unless, not more than twenty (20) days after the receipt of the notice
from Landlord of Tenant’s failure to perform, Tenant (i) in writing shall
specify the cause on account of which the failure to perform cannot be cured
during such period and shall advise Landlord of its intention duly to institute
all steps necessary to cure the failure to perform and (ii) shall as soon as may
be reasonable duly institute and thereafter diligently and in good faith
prosecute to completion all steps necessary cure such failure to perform);

 

(iii)                               the leasehold interest of Tenant is levied
upon or attached under process of law;

 

(iv)                              Tenant or any guarantor of this Lease dies or
dissolves;

 

(v)                                 Tenant abandons or vacates the Premises; or

 

(vi)                              any voluntary or involuntary proceedings are
filed by or against Tenant or any guarantor of this Lease under any bankruptcy,
insolvency or similar laws and, in the case of any involuntary proceedings, are
not dismissed within thirty (30) days after filing.

 

B.                                     Right of Re-Entry.  Upon the occurrence
of a Default, Landlord may elect to terminate this Lease, or, without
terminating this Lease, terminate Tenant’s right to possession of the Premises. 
Upon any such termination, Tenant shall immediately surrender and vacate the
Premises and deliver possession thereof to Landlord.  Tenant grants to Landlord
the right to enter (conditioned upon Landlord’s compliance with New Hampshire
bank laws concerning entry)  and repossess the Premises and to expel Tenant and
any others who may be occupying the Premises and to remove any and all property
therefrom, without being deemed in any manner guilty of trespass and without
relinquishing Landlord’s rights to Rent or any other right given to Landlord
hereunder or by operation of law.

 

C.                                     Reletting.  If Landlord terminates
Tenant’s right to possession of the Premises without terminating this Lease,
Landlord may relet the Premises or any part thereof.  In such case, Landlord
shall use reasonable efforts to relet the Premises on such terms as Landlord
shall reasonably deem appropriate; provided, however, Landlord may first lease
Landlord’s other available space and shall not be required to accept any tenant
offered by Tenant or to observe any instructions given by Tenant about such
reletting.  Tenant shall reimburse Landlord for the costs and expenses of
reletting the Premises including, but not limited to, all brokerage,
advertising, legal, alteration and other expenses incurred to secure a new
tenant for the Premises.  In addition,

 

21

--------------------------------------------------------------------------------


 

if the consideration collected by Landlord upon any such reletting, after
payment of the expenses of reletting the Premises which have not been reimbursed
by Tenant, is insufficient to pay monthly the full amount of the Rent, Tenant
shall pay to Landlord the amount of each monthly deficiency as it becomes due. 
If such consideration is greater than the amount necessary to pay the full
amount of the Rent, the full amount of such excess shall be retained by Landlord
and shall in no event be payable to Tenant.

 

D.                                    Termination of Lease. If Landlord
terminates this Lease pursuant to the terms and provisions of this Section 16,
Landlord may recover from Tenant and Tenant shall pay to Landlord, on demand,
the Rent and other charges payable by Tenant to Landlord through the date of
termination, and, in addition, shall pay to Landlord as damages, at the election
of Landlord, either: (x) an accelerated lump sum amount equal to the amount by
which Landlord’s estimate of the aggregate amount of Rent owing from the date of
such termination through the Expiration Date plus Landlord’s estimate of the
aggregate expenses of reletting the Premises exceeds Landlord’s estimate of the
fair rental value of the Premises for the same period (after deducting from such
fair rental value the time needed to relet the Premises and the amount of
concessions which would normally be given to a new tenant); or (y) amounts equal
to the Rent which would have been payable by Tenant had this Lease not been so
terminated, payable upon the due dates therefor specified herein following such
termination and until the Expiration Date; provided, however, if Landlord shall
re-let the Premises during such period, that Landlord shall credit Tenant with
the net rents received by Landlord from such re-letting, such net rents to be
determined by first deducting from the gross rents as and when received by
Landlord from such re-letting the expenses incurred or paid by Landlord in
terminating this Lease, as well as the expenses of re-letting, including
altering and preparing the Premises for new tenants, brokerage commissions, and
all other similar and dissimilar expenses properly chargeable against the
Premises and the rental therefrom, it being understood that any such re-letting
may be for a period equal to or shorter or longer than the remaining Term of
this Lease; and provided, further, that (i) in no event shall Tenant be entitled
to receive any excess of such net rents over the sums payable by Tenant to
Landlord hereunder and (ii) in no event shall Tenant be entitled in any suit for
the collection of damages pursuant to this subparagraph (y) to a credit in
respect of any net rents from a re-letting except to the extent that such net
rents are actually received by Landlord prior to the commencement of such suit. 
If the Premises or any part thereof shall be re-let in combination with other
space, a proper apportionment on a square foot area basis shall be made of the
rent received from re-letting and other expenses of such re-letting.

 

E.                                      Other Remedies.  Landlord may but shall
not be obligated to perform any obligation of Tenant under this Lease; and, if
Landlord so elects, all costs and expenses paid by Landlord in performing such
obligation, together with interest at the Default Rate, shall be reimbursed by
Tenant to Landlord on demand.  Any and all remedies set forth in this Lease: 
(i) shall be in addition to any and all other remedies Landlord may have at law
or in equity, (ii) shall be cumulative, and (iii) may be pursued successively or
concurrently as Landlord may elect.  The exercise of any remedy by Landlord
shall not be deemed an election of remedies or preclude Landlord from exercising
any other remedies in the future.

 

F.                                      Bankruptcy.  If Tenant becomes bankrupt,
the bankruptcy trustee shall not have the right to assume or assign this Lease
unless the trustee complies with all requirements of the United States
Bankruptcy Code; and Landlord expressly reserves all of its rights, claims, and
remedies thereunder.

 

22

--------------------------------------------------------------------------------


 

G.                                     Waiver of Trial by Jury.  Landlord and
Tenant waive trial by jury in the event of any action, proceeding or
counterclaim brought by either Landlord or Tenant against the other in
connection with this Lease.

 

17.                                 HOLDING OVER.  If Tenant retains possession
of the Premises after the expiration or termination of the Term or Tenant’s
right to possession of the Premises, Tenant shall pay Rent during such holding
over at double the rate in effect immediately preceding such holding over
computed on a monthly basis for each month or partial month that Tenant remains
in possession.  Tenant shall also pay, indemnify and defend Landlord from and
against all claims and damages, consequential as well as direct, sustained by
reason of Tenant’s holding over.  In addition, at any time while Tenant remains
in possession, Landlord may elect instead, by written notice to Tenant and not
otherwise, to have such retention of possession constitute a renewal of this
Lease for one year for the fair market rental value of the Premises as
reasonably determined by Landlord but in no event less than the Rent payable
immediately prior to such holding over.  The provisions of this Section do not
waive Landlord’s right of re-entry or right to regain possession by actions at
law or in equity or any other rights hereunder, and any receipt of payment by
Landlord shall not be deemed a consent by Landlord to Tenant’s remaining in
possession or be construed as creating or renewing any lease or right of tenancy
between Landlord and Tenant.

 

18.                                 SECURITY DEPOSIT.  Upon execution of this
Lease, Tenant shall deposit the security deposit set forth in Item 6 of the
Schedule (the “Security Deposit”) with Landlord as security for the performance
of Tenant’s obligations under this Lease.  Upon the occurrence of a Default,
Landlord may use all or any part of the Security Deposit for the payment of any
Rent or for the payment of any amount which Landlord may pay or become obligated
to pay by reason of such Default, or to compensate Landlord for any loss or
damage which Landlord may suffer by reason of such Default.  If any portion of
the Security Deposit is used, Tenant shall within five (5) days after written
demand therefor deposit cash with Landlord in an amount sufficient to restore
the Security Deposit to its original amount.  Landlord shall not be required to
keep the Security Deposit separate from its general funds, and Tenant shall not
be entitled to interest on the Security Deposit.  In no event shall the Security
Deposit be considered an advanced payment of Rent, and in no event shall Tenant
be entitled to use the Security Deposit for the payment of Rent.  If no default
by Tenant exists hereunder, the Security Deposit or any balance thereof shall be
returned to Tenant within thirty (30) days after the expiration of the Term and
vacation of the Premises by Tenant.  Landlord shall have the right to transfer
the Security Deposit to any purchaser of the Building.  Upon such transfer,
Tenant shall look solely to such purchaser for return of the Security Deposit;
and Landlord shall be relieved of any liability with respect to the Security
Deposit.

 

19.                                 PARKING. Tenant shall be permitted to use at
no cost to Tenant the parking spaces in the Parking Facility.  Such parking
spaces shall be available for Tenant’s use on an unassigned, non-reserved
basis.  Landlord may, pursuant to Section 6 above, establish reasonable rules
and regulations regarding Tenant’s use of such parking spaces.  Tenant’s right
to use such parking spaces shall be subject to the terms and provisions of this
Lease.

 

20.                                 ESTOPPEL CERTIFICATES.  Tenant agrees that,
from time to time upon not less than ten (10) days’ prior request by Landlord,
Tenant shall execute and deliver to Landlord a

 

23

--------------------------------------------------------------------------------


 

written certificate certifying:  (i) that this Lease is unmodified and in full
force and effect (or if there have been modifications, a description of such
modifications and that this Lease as modified is in full force and effect); (ii)
the dates to which Rent has been paid; (iii) that Tenant is in possession of the
Premises, if that is the case; (iv) that Landlord is not in default under this
Lease, or, if Tenant believes Landlord is in default, the nature thereof in
detail; (v) that Tenant has no off-sets or defenses to the performance of its
obligations under this Lease (or if Tenant believes there are any off-sets or
defenses, a full and complete explanation thereof); and (vi) such additional
matters as may be requested by Landlord, it being agreed that such certificate
may be relied upon by any prospective purchaser, mortgagee or other person
having or acquiring an interest in the Building.  If Tenant fails to execute and
deliver any such certificate within ten (10) days after request, Tenant shall be
deemed to have irrevocably appointed Landlord as Tenant’s attorney-in-fact to
execute and deliver such certificate in Tenant’s name.

 

21.                                 SUBORDINATION.  This Lease is and shall be
expressly subject and subordinate at all times to (a) any present or future
ground, underlying or operating lease of the Building, and all amendments,
renewals and modifications to any such lease, and (b) the lien of any present or
future mortgage or deed of trust encumbering fee title to the Building and/or
the leasehold estate under any such lease.  If any such mortgage or deed of
trust be foreclosed, or if any such lease be terminated, upon request of the
mortgagee, beneficiary or lessor, as the case may be, Tenant will attorn to the
purchaser at the foreclosure sale or to the lessor under such lease, as the case
may be.  The foregoing provisions are declared to be self-operative and no
further instruments shall be required to effect such subordination and/or
attornment; provided, however, that Tenant agrees upon request by any such
mortgagee, beneficiary, lessor or purchaser at foreclosure, as the case may be,
to execute such subordination and/or attornment instruments as may be required
by such person to confirm such subordination and/or attornment on the form
customarily used by such party.  Notwithstanding the foregoing to the contrary,
any such mortgagee, beneficiary or lessor may elect to give the rights and
interests of Tenant under this Lease (excluding rights in and to insurance
proceeds and condemnation awards) priority over the lien of its mortgage or deed
of trust or the estate of its lease, as the case may be.  In the event of such
election and upon the mortgagee, beneficiary or lessor notifying Tenant of such
election, the rights and interests of Tenant shall be deemed superior to and to
have priority over the lien of said mortgage or deed of trust or the estate of
such lease, as the case may be, whether this Lease is dated prior to or
subsequent to the date of such mortgage, deed of trust or lease.  In such event,
Tenant shall execute and deliver whatever instruments may be required by such
mortgagee, beneficiary or lessor to confirm such superiority on the form
customarily used by such party.  If Tenant fails to execute any instrument
required to be executed by Tenant under this Section 21 within 10 days after
request, Tenant irrevocably appoints Landlord as its attorney-in-fact, in
Tenant’s name, to execute such instrument.

 

Landlord shall be required to obtain a subordination, non-disturbance and
attornment agreement from the lessor under any present or future ground,
underlying or operating lease of the Building and from the holder of any present
or future mortgage encumbering fee title to the Building and from the
beneficiary under any present or future deed of trust encumbering fee title to
the Building; provided that any costs associated with obtaining such
subordination, non-disturbance and attornment agreement shall be paid by Tenant
within fifteen (15) days after Landlord’s written request therefor.

 

24

--------------------------------------------------------------------------------


 

22.                                 QUIET ENJOYMENT.  As long as no Default
exists, Tenant shall peacefully and quietly have and enjoy the Premises for the
Term, free from interference by Landlord, subject, however, to the provisions of
this Lease.  The loss or reduction of Tenant’s light, air or view will not be
deemed a disturbance of Tenant’s occupancy of the Premises nor will it affect
Tenant’s obligations under this Lease or create any liability of Landlord to
Tenant.

 

23.                                 BROKER  Tenant represents to Landlord that
Tenant has dealt only with the broker set forth in Item 7 of the Schedule (the
“Broker”) in connection with this Lease and that, insofar as Tenant knows, no
other broker negotiated this Lease or is entitled to any commission in
connection herewith. Tenant agrees to indemnify, defend and hold Landlord, its
property manager and their respective employees harmless from and against any
claims for a fee or commission made by any broker, other than the Broker,
claiming to have acted by or on behalf of Tenant in connection with this Lease. 
Landlord agrees to pay the Broker a commission in accordance with a separate
agreement between Landlord and the Broker.

 

24.                                 NOTICES.  All notices and demands to be
given by one (1) party to the other party under this Lease shall be given in
writing, mailed or delivered to Landlord or Tenant, as the case may be, at the
address of each party set forth in the Schedule or at such other address as
either party may hereafter designate.  Notices shall be delivered by United
States certified or registered mail, postage prepaid, return receipt requested,
or by a nationally recognized overnight air courier service.  Notices shall be
considered to have been given upon the earlier to occur of actual receipt or
refusal to accept delivery thereof.

 

25.                                 MISCELLANEOUS.

 

A.                                   Successors and Assigns.  Subject to Section
14 of this Lease, each provision of this Lease shall extend to, bind and inure
to the benefit of Landlord and Tenant and their respective legal
representatives, successors and assigns; and all references herein to Landlord
and Tenant shall be deemed to include all such parties.

 

B.                                     Entire Agreement.  This Lease, and the
riders and exhibits, if any, attached hereto which are hereby made a part of
this Lease, represent the complete agreement between Landlord and Tenant; and
Landlord has made no representations or warranties except as expressly set forth
in this Lease.  No modification or amendment of or waiver under this Lease shall
be binding upon Landlord or Tenant unless in writing signed by Landlord and
Tenant.  The normal rule of construction that any ambiguities be resolved
against the drafting party shall not apply to the interpretation of this Lease
or any exhibits or amendments hereto.

 

C.                                     Time of Essence.  Time is of the essence
of this Lease and each and all of its provisions.

 

D.                                    Execution and Delivery.  Submission of
this instrument for examination or signature by Tenant does not constitute a
reservation of space or an option for lease, and it is not effective until
execution and delivery by both Landlord and Tenant.  Execution and delivery of
this Lease by Tenant to Landlord shall constitute an irrevocable offer by Tenant
to lease the Premises on the terms and conditions set forth herein, which offer
may not be revoked for fifteen (15) days after such delivery.

 

25

--------------------------------------------------------------------------------


 

E.                                      Severability.  The invalidity or
unenforceability of any provision of this Lease shall not affect or impair any
other provisions.

 

F.                                      Governing Law.  This Lease shall be
governed by and construed in accordance with the laws of the State in which the
Premises are located.

 

G.                                     Attorneys’ Fees.  Tenant shall pay to
Landlord all costs and expenses, including reasonable attorneys fees, incurred
by Landlord in enforcing this Lease or incurred by Landlord as a result of any
litigation to which Landlord becomes a party as a result of this Lease, provided
Tenant is found to be at fault.

 

H.                                    Joint and Several Liability.  If Tenant is
comprised of more than one party, each such party shall be jointly and severally
liable for Tenant’s obligations under this Lease.

 

I.                                         Force Majeure.  Landlord shall not be
in default hereunder and Tenant shall not be excused from performing any of its
obligations hereunder if Landlord is prevented from performing any of its
obligations hereunder due to any accident, breakage, strike, shortage of
materials, acts of God or other causes beyond Landlord’s reasonable control.

 

J.                                        Captions.  The headings and titles in
this Lease are for convenience only and shall have no effect upon the
construction or interpretation of this Lease.

 

K.                                    No Waiver.  No receipt of money by
Landlord from Tenant after termination of this Lease or after the service of any
notice or after the commencing of any suit or after final judgment for
possession of the Premises shall renew, reinstate, continue or extend the Term
or affect any such notice or suit.  No waiver of any default of Tenant shall be
implied from any omission by Landlord to take any action on account of such
default if such default persists or be repeated, and no express waiver shall
affect any default other than the default specified in the express waiver and
then only for the time and to the extent therein stated.

 

L.                                      No Recording.  Tenant shall not record
this Lease or a notice of this Lease in any official records.

 

M.                                 Limitation of Liability.  Any liability of
Landlord under this Lease shall be limited solely to its equity in the Building,
and in no event shall any personal liability be asserted against Landlord in
connection with this Lease nor shall any recourse be had to any other property
or assets of Landlord.

 

N.                                    Financial Reports.  Within fifteen (15)
days after Landlord’s request therefor, Tenant shall furnish to Landlord
Tenant’s most recent audited financial statements (including any notes to them)
or, if no such audited statements have been prepared, such other financial
statements (and notes to them) as may have been prepared by an independent
certified public accountant or, failing those, Tenant’s internally prepared
financial statements.  Tenant shall discuss its financial statements with
Landlord and shall give Landlord access to Tenant’s books and records in order
to enable Landlord to verify the financial statements.  Landlord will not
disclose any aspect of Tenant’s financial statements that Tenant designates to
Landlord as

 

26

--------------------------------------------------------------------------------


 

confidential except (1) to Landlord’s lenders or prospective purchasers of the
Property or any portion thereof, (2) in litigation between Landlord and Tenant,
and (3) if required by court order.

 

O.                                    Telecommunications.  Tenant and its
telecommunications companies, including but not limited to local exchange
telecommunications companies and alternative access vendor services companies,
shall have no right of access to and within the Building for the installation
and operation of telecommunications systems, including but not limited to voice,
video, data, and any other telecommunications services provided over wire, fiber
optic, microwave, wireless, and any other transmission systems, for part or all
of Tenant’s telecommunications within the Building and from the Building to any
other location without Landlord’s prior consent, not to be unreasonably withheld
or delayed.

 

P.                                      Load Bearing Capacity.  Tenant shall not
place a load upon any floor of the Premises which exceeds the load per square
foot which such floor was designed to carry and which is allowed by law. 
Landlord reserves the right to prescribe in a reasonable manner the weight and
position of all safes and heavy installations which Tenant wishes to place in
the Premises so as to properly distribute the weight thereof.

 

Q.                                    General Provision.  If any provision of
this lease is later considered to be vague or if there is any question, dispute
or controversy concerning the interpretation or application of any provision of
this lease, this lease, either in whole or in part, will not be construed
against the “drafter” and in favor of the other party hereto.  Accordingly, the
language used in this lease shall be deemed to be the language mutually chosen
by the parties to express their mutual intent, and no rule of strict
construction shall be applied.

 

26.                                 FIRST OPTION TO EXTEND.  On the condition
that Tenant is not in default of its covenants and obligations under this Lease
(beyond applicable notice and cure periods) both at the time of option exercise
and as of the commencement of the hereinafter described additional term, Tenant
shall have the option (“Tenant’s First Extension Option”) to extend the Term for
an additional term of five (5) years (herein referred to as the “First
Additional Term”), said First Additional Term to commence immediately after the
expiration of the initial Term.  If Tenant desires to extend the Term as
aforesaid, it shall give notice thereof (the “First Extension Notice”) to
Landlord no later than one hundred twenty (120) days prior to the end of the
initial Term.  If Tenant fails timely to give such notice, then Tenant shall
have no right to extend the Term (time being of the essence with respect to
exercise of Tenant’s First Extension Option).  Upon the timely giving of such
notice, the Term shall be deemed extended upon all of the same terms and
conditions of this Lease, except that the Annual Base Rent during said First
Additional Term shall be at the rate of $15.00 per rentable square foot NNN per
year for Year 1 of the First Additional Term with said Base Rent increasing
annually by the greater of CPI-U Boston or 2.5%.  The First Additional Term
Annual Base Rent shall be payable in equal monthly installments in advance on or
before the first day of each calendar month during the First Additional Term. 
Notwithstanding the fact that Tenant’s exercise of the herein option to extend
the Term shall be self-executing, as aforesaid, upon the request of Landlord,
Tenant shall promptly execute a lease amendment reflecting said First Additional
Term and the First Additional Term Annual Base Rent and annual escalations
thereof after Tenant exercises the herein option.  Upon Tenant’s exercise of
Tenant’s First Extension Option, the word “Term”

 

27

--------------------------------------------------------------------------------


 

wherever it appears in this Lease shall include the First Additional Term and
the phrase “Expiration Date” shall be changed to the last day of the First
Additional Term.

 

27.                                 SECOND OPTION TO EXTEND.  On the condition
that Tenant is not in default of its covenants and obligations under this Lease
both at the time of option exercise and as of the commencement of the
hereinafter described additional term, Tenant shall have the option (“Tenant’s
Second Extension Option”) to extend the Term for an additional term of five (5)
years (herein referred to as the “Second Additional Term”), said Second
Additional Term to commence immediately after the expiration of the First
Additional Term.  If Tenant desires to extend the Term as aforesaid, it shall
give notice thereof (the “Second Extension Notice”) to Landlord no later than
one hundred twenty (120) days prior to the end of the First Additional Term.  If
Tenant fails timely to give such notice, then Tenant shall have no right to
extend the Term (time being of the essence with respect to exercise of Tenant’s
Second Extension Option).  Upon the timely giving of such notice, the Term shall
be deemed extended upon all of the same terms and conditions of this Lease,
except that the Annual Base Rent during said Second Additional Term shall be at
the rate of $17.50 per rentable square foot NNN per year for Year 1 of the
Second Additional Term with said Base Rent increasing annually by the greater of
CPI-U Boston or 2.5%.  The Second Additional Term Annual Base Rent shall be
payable in equal monthly installments in advance on or before the first day of
each calendar month during the Second Additional Term.  Notwithstanding the fact
that Tenant’s exercise of the herein option to extend the Term shall be
self-executing, as aforesaid, upon the request of Landlord, Tenant shall
promptly execute a lease amendment reflecting said Second Additional Term and
the Second Additional Term Annual Base Rent and annual escalations thereof after
Tenant exercises the herein option.  Upon Tenant’s exercise of Tenant’s Second
Extension Option, the word “Term” wherever it appears in this Lease shall
include the Second Additional Term and the phrase “Expiration Date” shall be
changed to the last day of the Second Additional Term.

 

28.                                 THIRD OPTION TO EXTEND.  On the condition
that Tenant is not in default of its covenants and obligations under this Lease
both at the time of option exercise and as of the commencement of the
hereinafter described additional term, Tenant shall have the option (“Tenant’s
Third Extension Option”) to extend the Term for an additional term of seven (7)
years (herein referred to as the “Third Additional Term”), said Third Additional
Term to commence immediately after the expiration of the Second Additional
Term.  If Tenant desires to extend the Term as aforesaid, it shall give notice
thereof (the “Third Extension Notice”) to Landlord no later than one hundred
twenty (120) days prior to the end of the Second Additional Term.  If Tenant
fails timely to give such notice, then Tenant shall have no right to extend the
Term (time being of the essence with respect to exercise of Tenant’s Third
Extension Option).  Upon the timely giving of such notice, the Term shall be
deemed extended upon all of the same terms and conditions of this Lease, except
that the Annual Base Rent and annual escalations during said Third Additional
Term shall be at the rate of 100% of the then current fair market annual rent
for seven (7) year leases of comparable premises in comparable buildings in the
general vicinity of the Building (with respect to age, quality and location)
(but in no event less than the Annual Base Rent in effect during the last twelve
(12) months of the Second Additional Term), as determined in accordance with the
following paragraph  (the “Third Additional Term Annual Base Rent”).  The Third
Additional Term Annual Base Rent shall be payable in equal monthly installments
in advance on or before the first day of each calendar month during the Third
Additional Term.  Notwithstanding the fact that Tenant’s exercise of the herein
option to extend the Term shall be

 

28

--------------------------------------------------------------------------------


 

self-executing, as aforesaid, upon the request of Landlord, Tenant shall
promptly execute a lease amendment reflecting said Third Additional Term and the
Third Additional Term Annual Base Rent and annual escalations thereof after
Tenant exercises the herein option.  Upon Tenant’s exercise of Tenant’s Third
Extension Option, the word “Term” wherever it appears in this Lease shall
include the Third Additional Term and the phrase “Expiration Date” shall be
changed to the last day of the Third Additional Term.

 

Landlord shall notify Tenant of its good faith determination of the Third
Additional Term Annual Base Rent and annual escalations within thirty (30) days
of receipt of the Third Extension Notice (the “Third Additional Term Rental
Notice”).  If Tenant does not accept Landlord’s determination of Third
Additional Term Annual Base Rent and annual escalations and if Landlord and
Tenant cannot agree on the Third Additional Term Annual Base Rent and annual
escalations within thirty (30) days after Tenant’s receipt of the Third
Additional Term Rental Notice, then Landlord and Tenant shall, not later than
sixty (60) days after Landlord receives Tenant’s Third Extension Notice, each
retain a real estate professional with at least ten (10) years’ continuous
experience in the business of appraising or marketing commercial real estate in
the Salem, New Hampshire area who shall, within thirty (30) days of his or her
selection, prepare a written report summarizing his or her conclusion as to the
Third Additional Term Annual Base Rent and annual escalations.  Landlord and
Tenant shall simultaneously exchange such reports; provided, however, that if
one (1) party has not obtained such a report within ninety (90) days after
Landlord receives Tenant’s Third Extension Notice, then the determination set
forth in the other party’s report shall be final and binding upon the parties. 
If both parties receive reports within such time and the lesser of the two (2)
determinations is within ten (10%) percent of the higher determination, then the
average of these determinations shall be deemed to be the Third Additional Term
Annual Base Rent and annual escalations.  If these determinations differ by more
than ten (10%) percent, then Landlord and Tenant shall mutually select a person
with the qualifications stated above (the “Final Professional”) to resolve the
dispute as to the Third Additional Term Annual Base Rent and annual
escalations.  If Landlord and Tenant cannot agree upon the designation of the
Final Professional within thirty (30) days of the exchange of the first
valuation reports, either party may apply to the American Arbitration
Association, the New Hampshire Board of Realtors, or any successor thereto for
the designation of a Final Professional.  Within ten (10) days of the selection
of the Final Professional, Landlord and Tenant shall each submit to the Final
Professional a copy of their respective real estate professional’s determination
of the Third Additional Term Annual Base Rent and annual escalations.  The Final
Professional shall not perform his or her own valuation but rather shall, within
thirty (30) days after such submissions, select the submission which is closest
to the determination of the Third Additional Term Annual Base Rent and annual
escalations which the Final Professional would have made acting alone.  The
Final Professional shall give notice of his or her selection to Landlord and
Tenant and such decision shall be final and binding upon Landlord and Tenant. 
Each party shall pay the fees and expenses of its real estate professional and
counsel, if any, in connection with any proceeding under this paragraph, and
each party shall also pay one-half of the fees and expenses of the Final
Professional.

 

29.                                 SIGNS.  Except as provided in the following
paragraph and except for signs which are located wholly within the interior of
the Premises and which are not visible from the exterior of the Premises, no
sign shall be placed, erected, maintained or painted by Tenant at any place upon
the Premises or the Building.

 

29

--------------------------------------------------------------------------------


 

Notwithstanding anything in the preceding paragraph to the contrary, Tenant, at
its sole cost and expense, may install one (1) sign identifying Tenant’s
business at the Premises on the exterior of the Building, one (1) sign in the
immediate area of the ATM location and one (1) sign identifying Tenant’s
business on the pylon sign along Main Street.  The specific locations, sizes and
designs of such signs shall be subject to the prior written approval of
Landlord.  Landlord may alter the signage at the Project provided the Tenant’s
sign appearance, size and location are substantially the same as its original. 
Tenant shall be responsible for obtaining all necessary governmental permits and
approvals for the installation of such signs and may not commence such
installation unless and until Tenant has provided to Landlord a copy of all such
permits and approvals.  Such signs shall be installed in accordance with the
approved plans and specifications, in a good and workmanlike manner, in
accordance with all governmental laws, rules and regulations, and in a manner so
as not to unreasonably interfere with the use of the Building by others entitled
thereto.  Throughout the Term, Tenant shall, at Tenant’s sole cost and expense,
maintain such signs in a good, clean and safe condition.  Tenant shall, at
Tenant’s sole cost and expense, remove such signs prior to the expiration or
earlier termination of the Term.  Tenant shall, at Tenant’s sole cost and
expense, repair all damage caused by the removal of such sign.  If such signs
are not removed as required herein, such signs shall, at Landlord’s option, be
deemed to have been abandoned by Tenant and may be appropriated, sold, stored,
destroyed or otherwise disposed of by Landlord without notice to Tenant.  The
provisions of this Section 29 shall survive the end of the Term.

 

30.                                 LANDLORD IMPROVEMENTS.  If Landlord and
Tenant agree, Landlord will install at its expense (not to exceed $1,500) one
exterior door (or double door) to the unit in place of the window closest to the
common area entrance.  Landlord and Tenant will split the cost of a walkway from
the parking lot to the entry.

 

31.                                 REGULATORY APPROVAL.  This Lease is subject
to Tenant receiving approval to operate a full-service bank from all banking
regulatory agencies, including State(s) and Federal.  If approvals are not
obtained by the Commencement Date, then this Lease will be null and void unless
Tenant elects to pay Landlord an amount equal to what would have been the Base
Rent and Tenant’s Proportionate Share of Operating Expenses for the affected
period.  Should Tenant elect to continue the pursuit of regulatory approvals
beyond the original Commencement Date and payment is received by the Landlord,
then the new Commencement Date and the new Expiration Date shall be memorialized
in Exhibit D entitled “First Amendment To Lease”.

 

32.                                 SATELLITE DISH.  Tenant has a right (at any
time during the term of this Lease and any extensions) to install one small
satellite dish (<3 foot diameter) in a roof-top location designated by the
Landlord and subject to certain other conditions.  Specifically, the Tenant
agrees to repair any damage caused by the installation and removal of the
satellite dish and agrees not to cause any interference with nearby tenants. 
The Tenant agrees to pay to the Landlord on a monthly basis the then prevailing
lease rate for a roof-top satellite dish location.  A new Satellite Dish Space
Lease Agreement will be executed at the time the Tenant exercises its right to
install the satellite dish.

 

30

--------------------------------------------------------------------------------


 

TENANT’S REVIEW OF LEASE AGREEMENT.

 

Tenant acknowledges the legal consequences of this Lease Agreement in
negotiating with the Landlord and acknowledges that the Landlord has recommended
that the Tenant review this Agreement and related Exhibits with Tenant’s legal
representative or counsel prior to the execution of this Agreement.  Tenant
further acknowledges and represents that the individual executing this Lease
Agreement on behalf of Tenant is duly authorized to enter into this Agreement
and to bind the Tenant to the terms herein.

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as a sealed
instrument as of the day and year first above written.

 

 

 

LANDLORD:

 

 

 

 

E-Point, LLC, a New

 

Hampshire Limited Liability Company

 

 

 

 

By:

s/s Peter R. Milnes

 

 

 

 

 

 

Name: Peter R. Milnes

 

 

 

 

 

Title: Sole Member

 

 

 

 

 

 

 

TENANT:

 

 

 

 

Enterprise Bank & Trust Company, a Massachusetts

 

Corporation

 

 

 

 

By:

s/s John P. Clancy, Jr

 

 

 

 

 

 

Name: John P. Clancy, Jr.

 

 

 

 

 

Title: President, Enterprise Bancorp, Inc

 

 

EVP  & Treasurer, Enterprise Bank & Trust Co

 

31

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FLOOR PLAN SHOWING THE PREMISES

 

(NOT TO SCALE.  MEASUREMENTS ARE APPROXIMATE.)

 

 

[g88371kmimage002.jpg]

32

--------------------------------------------------------------------------------


 

EXHIBIT B

 

RULES AND REGULATIONS

 

1.                                       Tenant shall not make any room-to-room
canvas to solicit business from other tenants in the Building and shall not
exhibit, sell or offer to sell, use, rent or exchange any item or services in or
from the Premises unless ordinarily included within Tenant’s use of the Premises
as specified in the Lease.

 

2.                                       Tenant shall not make any use of the
Premises which may be dangerous to person or property or which shall increase
the cost of insurance or require additional insurance coverage.

 

3.                                       Tenant shall not paint, display,
inscribe or affix any sign, picture, advertisement, notice, lettering or
direction or install any lights on any part of the outside or inside of the
Building, other than the Premises, and then not on any part of the inside of the
Premises which can be seen from outside the Premises, except as approved by
Landlord in writing.

 

4.                                       Tenant shall not obstruct or place
objects on or in sidewalks, entrances, passages, courts, corridors, vestibules,
halls, elevators and stairways in and about the Building.  Tenant shall not
place objects against glass partitions or doors or windows or adjacent to any
open common space which would be unsightly from the Building corridors or from
the exterior of the Building.

 

5.                                       Bicycles shall not be permitted in the
Building other than in locations designated by Landlord.

 

6.                                       Tenant shall not allow any animals,
other than seeing eye dogs and fish (in an aquarium), in the Premises or the
Building.

 

7.                                       Tenant shall not disturb other tenants
or make excessive noises, cause disturbances, create excessive vibrations, odors
or noxious fumes or use or operate any electrical or electronic devices or other
devices that emit excessive sound waves or are dangerous to other tenants of the
Building or that would interfere with the operation of any device or equipment
or radio or television broadcasting or reception from or within the Building or
elsewhere, and shall not place or install any projections, antennae, aerials or
similar devices outside of the Building or the Premises.

 

8.                                       Tenant shall not waste electricity or
water and shall cooperate fully with Landlord to assure the most effective
operation of the Building’s heating and air conditioning, and shall refrain from
attempting to adjust any controls except for the thermostats within the
Premises.  Tenant shall keep all doors to the Premises closed.

 

9.                                       Unless Tenant installs new doors to the
Premises, Landlord shall furnish two (2) sets of keys for all doors to the
Premises at the commencement of the Term.  When the Lease is terminated, Tenant
shall deliver all keys to Landlord and will provide to Landlord the means of
opening any safes, cabinets or vaults left in the Premises.

 

33

--------------------------------------------------------------------------------


 

10.                                 Except as otherwise provided in the Lease,
Tenant shall not install any signal, communication, alarm or other utility or
service system or equipment without the prior written consent of Landlord.

 

11.                                 Landlord may require that all persons who
enter or leave the Building identify themselves to watchmen, by registration or
otherwise.  Landlord, however, shall have no responsibility or liability for any
theft, robbery or other crime in the Building.  Tenant shall assume full
responsibility for protecting the Premises, including keeping all doors to the
Premises locked after the close of business.

 

12.                                 Tenant shall not overload floors; and Tenant
shall obtain Landlord’s prior written approval as to size, maximum weight,
routing and location of business machines, safes, and heavy objects.  Tenant
shall not install or operate machinery or any mechanical devices of a nature not
directly related to Tenant’s ordinary use of the Premises.

 

13.                                 In no event shall Tenant bring into the
Building inflammables such as gasoline, kerosene, naphtha and benzene, or
explosives or firearms or any other articles of an intrinsically dangerous
nature.

 

14.                                 Furniture, equipment and other large
articles may be brought into the Building only at the time and in the manner
designated by Landlord.  Tenant shall furnish Landlord with a list of furniture,
equipment and other large articles which are to be removed from the Building,
and Landlord may require permits before allowing anything to be moved in or out
of the Building.  Movements of Tenant’s property into or out of the Building and
within the Building are entirely at the risk and responsibility of Tenant.

 

15.                                 No person or contractor, unless approved in
advance by Landlord, shall be employed to do janitorial work, interior window
washing, cleaning, decorating or similar services in the Premises.

 

16.                                 Tenant shall not use the Premises for
lodging, cooking (except for microwave reheating and coffee makers) or
manufacturing or selling any alcoholic beverages or for any illegal purposes.

 

17.                                 Tenant shall comply with all safety, fire
protection and evacuation procedures and regulations established by Landlord or
any governmental agency.

 

18.                                 Tenant shall cooperate and participate in
all reasonable security programs affecting the Building.

 

19.                                 Tenant shall not loiter, eat, drink, sit or
lie in the lobby or other public areas in the Building.  Tenant shall not go
onto the roof of the Building or any other non-public areas of the Building
(except the Premises), and Landlord reserves all rights to control the public
and non-public areas of the Building.  In no event shall Tenant have access to
any electrical, telephone, plumbing or other mechanical closets without
Landlord’s prior written consent.

 

20.                                 Tenant shall not use the freight or
passenger elevators, loading docks or receiving areas of the Building except in
accordance with regulations for their use established by Landlord.

 

34

--------------------------------------------------------------------------------


 

21.                                 Tenant shall not dispose of any foreign
substances in the toilets, urinals, sinks or other washroom facilities, nor
shall Tenant permit such items to be used other than for their intended
purposes; and Tenant shall be liable for all damage as a result of a violation
of this rule.

 

22.                                 Tenant shall not permit its employees,
invitees or guests to smoke in the Premises or in any other part of the
Building, nor shall Tenant permit its employees, invitees or guests to loiter at
the Building entrances for the purposes of smoking.  Landlord may, but shall not
be required to, designate an area for smoking outside the Building.

 

23.                                 All vehicles are to be currently licensed,
in good operating condition, parked for business purposes having to do with
Tenant’s business operated in the Premises, parked within designated parking
spaces, one vehicle to each space.  No vehicle shall be parked as a “billboard”
vehicle in the Parking Facilities.  Any vehicle parked improperly may be towed
away.  No trucks shall be parked in the Parking Facilities.  Tenant, Tenant’s
agents, employees, vendors and customers who do not operate or park their
vehicles as required shall subject the vehicle to being towed at the expense of
the owner or driver.  Landlord may place a “boot” on the vehicle to immobilize
it and may levy a charge of $50.00 to remove the “boot.”

 

35

--------------------------------------------------------------------------------


 

EXHIBIT C

 

TENANT IMPROVEMENT WORK AGREEMENT

 

Construction plans will be provided to Landlord by Tenant for review and
approval, which shall not be unreasonably withheld or delayed.  Upon approval by
Landlord, the construction plans will be incorporated and made apart of this
Lease as Exhibit C.  No construction will begin prior to Landlord’s approval.

 

36

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FIRST AMENDMENT TO LEASE

 

THIS FIRST AMENDMENT TO LEASE, made as of the          day of
                     2004, by and between E-Point, LLC, a New Hampshire limited
liability company (hereinafter referred to as “Landlord”), and Enterprise Bank &
Trust Company, a Massachusetts corporation (hereinafter referred to as
“Tenant”).

 

 

WITNESSETH:

 

WHEREAS, Landlord and Tenant did enter into that certain Lease (the “Lease”)
dated as of September 15, 2004 by which Landlord has leased to Tenant and Tenant
has leased from Landlord a portion of the buildings located at and known as
Eastpointe Plaza, Unit 101A/B, Salem, New Hampshire consisting of approximately
2,345 rentable square feet of floor area;

 

WHEREAS, all terms defined in the Lease shall have the same meanings when
referred to herein;

 

WHEREAS, Landlord has requested that Tenant acknowledge the “Commencement Date”
pursuant to and in accordance with Section 1 of the Lease, and Landlord has
further requested Tenant to acknowledge and confirm (i) its obligations
attendant upon such Commencement Date, and (ii) the Expiration Date pursuant to
and in accordance with Section 1 of the Lease; and

 

WHEREAS, Tenant has agreed to acknowledge said Commencement Date and Expiration
Date.

 

NOW, THEREFORE, in consideration of the premises and the mutual promises and
covenants herein contained, Landlord and Tenant hereby agree as follows:

 

1.                                       The Commencement Date shall be
                                          and the Expiration Date shall be
                                              , and such respective dates of
Commencement Date and Expiration Date shall, if different from the dates
designated in Items 8 and 9 of the Schedule of the Lease, be substituted
therefor.

 

2.                                       It is understood and agreed by Landlord
and Tenant that any and all of Tenant’s covenants and obligations as by the
Lease provided shall become effective as of the said Commencement Date,
including, but not limited to, the payment of Annual Base Rent, Adjustment Rent,
insurance, and any and all other Rent as designated in the Lease.

 

EXCEPT as hereby modified and amended, all other terms, provisions, covenants
and conditions of the Lease shall remain and in full force and effect.

 

37

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have as a sealed instrument caused this
First Amendment to Lease to be executed by their duly authorized representatives
on the day and year above written.

 

 

LANDLORD:

 

 

 

 

E-Point, LLC
a New Hampshire limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name: Peter R. Milnes

 

 

 

 

 

Title:   Sole Member

 

 

 

 

 

 

 

TENANT:

 

 

 

 

Enterprise Bank & Trust Company
a Massachusetts corporation

 

 

 

 

 

By:

 

 

 

 

 

 

Name:  John P. Clancy, Jr.

 

 

Title:         President, Enterprise Bancorp, Inc
EVP & Treasurer, Enterprise Bank & Trust Co

 

 

 

38

--------------------------------------------------------------------------------